Third District Court of Appeal
                               State of Florida

                         Opinion filed April 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0973
                       Lower Tribunal No. 19-27344
                          ________________


                              Pamela Levy,
                                  Appellant,

                                     vs.

                          Shaun Donnenfeld,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Scott M.
Bernstein, Judge.

     Twig, Trade, & Tribunal, PLLC, and Morgan L. Weinstein (Fort
Lauderdale), for appellant.

      Kaplan Loebl LLC, and Amanda B. Haberman, and Liliana Loebl, for
appellee.


Before SCALES, MILLER, and LOBREE, JJ.

     PER CURIAM.
      Appellant, Pamela Levy, the mother, challenges a final judgment of

dissolution   awarding      appellee,    Shaun     Donnenfeld,      the    father,

disproportionate time-sharing and sole decision-making authority as to the

medical needs of the two minor children of the marriage. Because the trial

court alone has the authority to render credibility determinations, the record

supports the proposition the issue of medical decision-making authority was

tried by consent, and the decision below is supported by competent,

substantial evidence, we find no error in either determination. See Williams

v. Nuno, 239 So. 3d 153, 155 (Fla. 3d DCA 2018) (“[A] trial court’s factual

determinations, including credibility determinations, are ordinarily not

disturbed on appeal.”); Smith v. Smith, 971 So. 2d 191, 194–95 (Fla. 1st

DCA 2007) (“[A]lthough Former Husband did not initially seek shared

parental responsibility, we note that issues not raised by the pleadings

nevertheless can be tried by express or implied consent and, in such

instances, may be treated by the trial court as if they had been properly

pled.”); Schwieterman v. Schwieterman, 114 So. 3d 984, 987 (Fla. 5th DCA

2012) (“A trial court’s time-sharing plan must be affirmed if there is

competent substantial evidence to support that decision and reasonable

people could differ with respect to the trial court’s decision.”). Further finding




                                        2
the mother has a myriad of alternative avenues to enforce the monetary

provisions of the final judgment, we affirm the remaining issues on appeal.

     Affirmed.




                                     3